UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Case Number: 19-60200-CR-MORENO

UNITED STATES OF AMERICA,

 

Plaintiff,
vs.
SEBASTIAN AHMED,
Defendant.
/
DETENTION ORDER

THE ISSUE before the Court is a determination of what conditions of release will
reasonably assure the appearance of the Defendant Sebastian Ahmed at trial. Under 18 U.S.C. §
3142, the Court must consider the nature and circumstances of the offense or charge and the weight
of the evidence in making its determination. The Court must also consider the Defendant’s
character, family ties, employment, financial resources, community ties, and past conduct.

Many of the facts are not in dispute. Three defendants, including the Defendant’s brother,
have entered guilty pleas and have been sentenced. As defense counsel correctly points out, the
cooperating defendants expect to gain a reduction in their sentences, and there may be evidence
demonstrating that they committed the fraud unbeknownst to Defendant. It will be up to the jury
to ultimately decide whether that evidence is credible. Of course, in this case, Defendant is
presumed innocent, and the fact that a co-conspirator has admitted guilt cannot be used to prove
Defendant’s guilt. However, there is evidence that Defendant’s official position was chief
executive officer. Whether Defendant has the proper license or not is irrelevant. Instead, if there
is fraud and he has both knowledge and participation, Defendant may be found guilty.

After a review of the evidence, the Court finds that detention is merited pursuant to section
3142(e). The Government’s case of health care fraud is sufficiently strong, increasing the risk of
flight by Defendant. The amount of fraud! may result in a substantially high guideline range
requiring, if Defendant is found guilty, a sentence in excess of at least ten years and perhaps longer.
Just as important to the Court’s consideration are the Defendant’s frequent contacts with foreign
countries. Even though he is an American citizen, and has ties to his local community, Defendant
has traveled to various countries, including Canada, Spain, Morocco, Portugal, France, and
Turkey. He undoubtedly has the financial means to travel, given the fact that he has around $1.5
million dollars in Canada that he has not reported to the probation officer. He also has the
knowledge and sophistication to do so, given the frequency of trips. The Court notes that
Defendant also has relatives abroad, including his father, who resides part time in the United States
and Pakistan, the Defendant’s country of birth.

The Court does not find that the Defendant is a danger to the community. But, the strength
of the Government’s case, combined with the high guideline range and Defendant’s numerous trips
abroad, compel the Court to detain the Defendant due to his risk of flight. Defendant will be
detained until the trial scheduled for February 18, 2020 before Judge Cohn.

a

DONE AND ORDERED in open court at Miami, Florida, this 3/ of January 2020.

  

 

 

  
 

FE CO A. MORENO

ITED STATES DISTRICT JUDGE
Copies furnished to:
The Honorable J. Cohn

Counsel of Record

 

' The Government’s exhibit number 11 indicates that the clinics headed by Defendant billed in excess of thirty-five
million dollars. Specifically, Jacob’s Well billed $1,693,276.23 and paid $320,301.68; Medi MD billed
$33,773,161.33 and paid $5,528,726.42; and Arnica billed $2,097,072.05 and paid $151,905.15.

2

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. B z

s6 |=
iz §

° -

i° 2g] Bs
ST’SO6‘TST $ G0°ZZ0‘Z60°Z S | Zv°972‘87S‘S S | E€TOT‘ELL‘'EE $ | 89TOE‘OZE S | €27°9L7'E69'T S WLOL
ZS'8ZE‘09 = S| 62’ 6HS‘bSr S | Z9°890'T6S‘T S | TL°€06‘2Z68‘8 S| 7Z'O6Z‘98T S$ | 88°EE7‘6SZ S wnjido
ST°806 S | T6'SSE‘Z S | Z9°LE8‘EL S | TS°ZS0‘ZEv S ; eueuiny
GS'€66‘0T Sj Stv'S06‘7S S | 80°9V6‘EES S | 00'0SZ‘E80‘Z S | O6°ZEZ‘E S | 00°OST‘68T S eusl)
€6°729‘6Z S | Ov' T9Z‘08S‘T S | 6T°907Z‘08S'2 S | TT'997‘8Z0‘6T S - S | 00°008‘9r S S899
98°L9Z‘6VZ S | OO'VST‘TEE‘’E S | 99°8Z7Z‘0ET S | S€°760‘869 S eujoy
pied esiuly posjijig eoluay pled GW !IPeW Pel!g GIN !IPeA pled poilid aoueinsu|

aM S,qoser HEM S,qooer

 

 

 

 

 

 

 

YEAH BdIUWY ‘GIA PAW! ‘8M S,qoreP :pled pue pajjig |e}01 yo Atewuins

 
oPS3 (12A)5-Rev. for PACTS 6/11) Sebastian Ahmed, / Unassigned

In accordance with Local Rule 57.1, Pretrial Services Reports are made available to Defense Counsel and the
Government. The Pretrial Reports are not public record, are not to be reproduced or disclosed to any other party, and
shall remain confidential as provided in Title 18 U.S.C. § 3153(c)(1).

PRETRIAL SERVICES REPORT

 

 

 

District/Office Charge(s) (Title, Section, and Description)
Southern District Of Florida/Fort Lauderdale Count 1; Title 18 U.S.C. § 1347 - Conspiracy to
Judicial Officer commit health care fraud and wire fraud
Honorable Lurana Snow Count 2-11: Title 18 U.S.C. § 1347 - Health care
U.S. Magistrate Judge fraud
Docket Number (Year — Sequence No. — Def. No.) Count 12: Title 18 U.S.C. § 1956(h) - Conspiracy to
19-CR-60200 ‘ commit money laundering
Count 13-22: Title 18 U.S.C. § 1957(a) — Money
Laundering
PACTS: 6371903

 

 

 

 

 

 

 

 

DEFENDANT
Name Employer/School
Ahmed, Sebastian Medi MD LLC (Owner)
Other Names on Charging Document
Address Employer/School Address
2925 NW 130" Ave Apt 10-108 7950 SW 38" Street Suite 202
Sunrise, Florida 33323 Davie, Florida
At Address Since Time in Community of Residence | Monthly Income Time with Employer/School
Two months 20 years $8,333 2016

 

 

 

 

 

 

Addendum: July 22, 2019

An automated immigration check reflects the defendant became a naturalized United States citizen on September
22, 1996.

INTRODUCTION

The defendant was interviewed at the United States Marshals Service cellblock on July 19, 2019. The Notice to
Defendant form was read in English to the defendant, and he exercised his rights to proceed with the Pretrial
Services interview without the presence of an attorney. The defendant advised he will be represented by attorney
Bernard Cassidy. The defendant’s background information was verified with the defendant’s girlfriend, Desiree
Vandberg. She indicated she will possibly assist the defendant with bond matters, if so ordered by the Court.

DEFENDANT HISTORY / RESIDENCE / FAMILY TIES:

The defendant, age 42, advised he was born on July 19, 1977, in Pakistan. According to the defendant, he is a
naturalized United States citizen. An immigration record check remains pending at this time. The defendant

Page 1
»PS3 (12/05-Rev. for PACTS 6/11) Sebastian Ahmed, / Unassigned

advised his United States passport and passport card are located at his residence. In the past ten years, he reported
traveling to Canada, Spain, Morocco, Portugal and France. The defendant’s girlfriend advised she has possessions

of the defendant's travet dqeumients.

 

 

 

For the past two months, the defendant has been residing alone at the above noted address in Sunrise, Florida. He
rents the condominium for $1,500 per month. No firearms or dangerous weapons were reported at the home. The
defendant indicated he has resided in Broward County, Florida, for the past 20 years.

The defendant’s father, Altaf Ahmed, resides part-time between Pakistan and the United States. He is a retired
electrical engineer. The defendant’s mother, Shahida Ahmed, resides in Pembroke Pines, and is a retired
pediatrician. She is currently battling breast cancer. The defendant’s sister, Affifa Durand, resides in Pembroke
Pines, with the defendant’s mother, and is employed as a hospital administrator. The defendant’s sister, Ayesha
Khan, resides in Pembroke Pines, Florida, and is a microbiologist. Lastly, the defendant’ sister, Nazish Ahmed,
resides in Atlanta, Georgia, and is employed as a state prosecutor. It should be noted the defendant’s brother and
co-defendant, Ahli Ahmed, is self-employed as a business consultant for different healthcare, technology and
finance companies where he earns $100,000 per year.

For the past two years, the defendant has been in a relationship with his Desiree Vandnberg. Ms. Vandnberg
resides in Broward County, and is employed as a dental hygienist. No children have been born to this union. The
defendant reported two children from a prior relationship with Sabrian Adams. Sean Paul Adams, age 19, resides
in Gainesvffle, once ands a student. The additional minor, age 17, resides in Lakeland, Florida, with her
mother. The defendant Teported-arr-ackhttonat-mimor-chitd-ftage me) witht Natalie Mitchell The minor_resides
with his mothertr-Tallahassee, Ftortda. The defendant pays-atetal-ef$2,000 in Court ordered child support for
his minor children.

The defendant advised he earned his master’s degree in health care administration from the National Institute of
Maritime Studies based in Pakistan. In addition, he advised he earned his bachelor’s degree in accounting from
Florida State University. The defendant advised he also attended Florida A&M University. Ahmed is fluent in
Urdu and conversational Spanish.

EMPLOYMENT HISTORY / FINANCIAL RESOURCES:

Employed/Unemployed History:

 

 

Start End Employer Name/ Monthly Time in Status/
Date Date Unemployed Address Income Hours a Week
2016 Present Medi MD LLC 7950 SW 30" Street $8,333 | Full Time
(Owner) Suite 200

Davie, Florida 33328

 

 

 

 

 

 

 

 

The defendant indicated he owns and operates the above noted company based in Davie, Florida, where he earns
$100,000 per year. He has four employees and his business is worth'$8,000. The defendant’s girlfriend indicated
the defendant owns a mental and behavioral center. The defendant indicated he incorporated the company in
2016. The Florida Division of Corporations reflects the company was initially incorporated on June 26, 2007, and
a reinstatement was filed on November 20, 2018. The defendant is listed as the president of the company, which
has FEI/EIN No.: XX-XXXXXXX. In addition, the defendgnt advised that in March 2019, he became an investor for
a construction company under the name of Sage Development Inc. However, he has not received any income
from this company. TOTO

Page 2
 

_ PS3 (12/05-Rev. for PACTS 6/11)

Sebastian Ahmed, / Unassigned

 

 

 

 

 

 

 

 

Finances:
Assets Amount Liabilities Amount

Business Worth $8,000.00 | Credit Card $17,000.00
Personal Checking $2,000.00

Account Wells Fargo

Personal Business $15,000.00

Account Wells Fargo

Land Tallahassee, Florida Valued at $25,000.00

Total $50,000 | Total $1,000

 

 

 

 

 

 

 

As noted above, the defendant owns land in Tallahassee, Florida, which he purchased for $30,000 in 2015. The
land is free and clear and has current market value of $25,000.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly Income Amount Expenses Amount

Net Income $8,333.00 | Auto Insurance $400.00
Cell Phone $200.00
Child Support $2000.00
Credit Card Payments $300.00
Gasoline $300.00
Groceries $200.00
Rent $1500.00
Utilities $150.00
2019 Jaguar (Lease) $1000.00
ULLENORZT (Lease) $1000.00

Total $8,333 | Tota ~ $7,050

Estimated Monthly Cash Flow: $1,283

 

 

HEALTH:

Physical Health:

The defendant he does not suffer from any medical problems and does not take prescribed medication.

‘

Mental Health and Substance Abuse:

The defendant provided the following substance abuse and mental health history:

Mental Health:

The defendant reported he suffers from Attention Deficit Disorder (ADD), for which he has been prescribed
Adderall as needed. The defendant did not provide contact information for a medical provider.

Page 3
»PS3 (124)5-Rev. for PACTS 6/11)

Substance Abuse:

Sebastian Ahmed, / Unassigned

The defendant denied ever experimenting with illegal drugs to include marijuana.

PRIOR RECORD:

A criminal record check conducted through the National Crime Information Center (NCIC), state, and local
records revealed the following arrest history: FBI Number: 868741CCO0; State Id Number: FL05947521 (FL)

 

 

 

 

 

Date of
Arrest Agency Charge Disposition
10/10/2003 Tallahassee PD; Tallahassee, | Battery 01/13/2004: Pretrial Diversion
(Age 26) FL; Program
Case No.: 2003MMO008513 05/11/2004: Dropped

 

 

 

 

OFFENSE CHARGED AND THE CIRCUMSTANCES OF THE ARREST:

The Indictment in this case charges the defendant with conspiracy to commit health care fraud and wire fraud,
health care fraud, conspiracy to commit money laundering and money laundering. The circumstances of the arrest

are unknown at this time.

ASSESSMENT OF NONAPPEARANCE:

The defendant poses a risk of nonappearance for the following reasons:

Offense Charged;

Mental Health History;

Ties to a Foreign Country;
Possession of Travel Documents; and
Criminal History

WRWN PS

ASSESSMENT OF DANGER:

The defendant poses a risk of danger for the following reasons:

Nature of Instant Offense;
Prior Arrests and Convictions;
Mental Health History;
Criminal History

PWN eS

 

Pretrial Services Officer
Milena Vasquez -
US. Probation Officer

Date
07/19/2019

 

Time

 

 

Reviewed By
Tracey L. Webb, Supervising U.S. Probation Officer

 

Pr

Tracey L. Webb
2019.07.23 08:27:42 -04'00'

 

 

Page 4
~PS3 (12A)5-Rev. for PACTS 6/11)

RECOMMENDATION:

To reasonably assure the defendant's appearance and the safety of the community, I respectfully recommend the
defendant be released on a percentage bond along with personal surety bond cosigned by a family member with

the following special conditions of release:

Report to Pretrial Services as directed;

Refrain from possessing firearms or other weapons

WPwn>

paid by the defendant based on his ability to pay.
Refrain from employment in the health care industry.

a

7. May not visit commercial transportation establishment: airports, seaports/marinas, commercial bus

terminals, train stations, etc.

8. None of the signatories may sell, pledge, mortgage, hypothecate, encumber, etc., any property they own,

Sebastian Ahmed, / Unassigned

No contact with co-defendants in this case, except through counsel; and
Participate in the home detention program with electronic monitoring paid for by the defendant with
allowances to leave the home for court, attorney visits, medical, employment and religious services to be

real or personal, until the bond is discharged, or otherwise modified by the Court.

9. Travel restricted to the Southern District of Florida

Surrender any passport(s) and not obtain a new passport during the pendency of this case;

 

Pretrial Services Officer
Milena Vasquez
U.S. Probation Officer

Date
07/19/2019

 

 

Time

 

Reviewed By
Tracey L. Webb, Supervising U.S. Probation Officer

 

Tracey L. Webb
2019.07.23 08:28:06 -04'00'

 

 

Page 5
 

  

BAHISUBS JUBWISDIOJUy MP7] / A[UO 2S/F [el9WO 104

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ZTIST NWaaI
ZRA| ZA Lsandaa | qa oz2t SM| 610Z/zT/¥0 LbTSbOGSS d| LL61T/6T/L0 NWILSwags aaWiHW
00700 NwaaT
THa| ZAA cawod NO ° LZ9T Aa] 610z/Ez/F0 LbZSPOGSS ad] LL6T/61/L0 NWILSwags aaWHW
EPI 9T NWaaI
ZAA| ZARA Lsandaa aa ap I 9Z9T AB] 6T0Z/97/PO LecSbOESS ad] LL6T/6T/LO NWLLSvags daWHW
LZ?00
_. 0 610Z/90/S0 LbZSPO6SS €T| LL6T/6T/L0 NWILSwaas CaWHY
STI9T NWaTaI
ZRA| ZAR LSaNOsTa am I 69S% wu] 61T0Z/0T/SO L¥ZSPO6SS dj} LL6T/6T/L0 N¥LLswags CaWHw
z0700
° 6T0Z/TZ/s0 LbTSPOGSS €T| LL6T/6T/L0 NWILSWaas aaWHw
SO:9T Nwaal
ZAK] ZAK Lsandga qm 1 69SZ we] 610z/%z/so LbzSHOESS ad| LL6T/6T/LO NWLLSYags CaWHW
auwog 00700
WIW| aH NO LON ° BE we| 610Z/zz/s0 LLET/6T/LO NWILSWags CaWHY
00700
WIW] ZAX aawod No ° 69SZ wu] 610z/0e/so0 LPZSPOESS d| LL6T/6T/LO0 NWILSVags GaWHY
8z:90 NwaaI
ZRA| ZA Lsanoaa am I L907 Id} 610z/40/90 LbZSPOESS d| LL6T/61T/L0 NWILsvaas cqgawHw
00700
WIW| ZAR dawom NO an ° €POT Aa] 610z/9T/390 LdZSPOGSS a| LL6T/6T/L0 NVILswags caWHY
ZPIET Nwaal
ZRA| ZAA LSHnOwad a I aZ9T Au] 6T0Z/TZ/90 LbZSPOESS a| LL61/6T/L0 NWILSWagS CqawHw
6€°60
0 6102/47/90 LbZSb06SS €L| 2L£6T/6T/L0 NWILSW8aS away
€0°LT
ZRA| WIW GD issndsu I 69SZ ww] 6T0Z/S0/L0 LeTSPOESS d| LL6T/6T/L0 NWILsvaas aawHw
00700
VWIW| Cy] aavog NO an ° 89 we| 610z/80/L0 Lbzspoess a| LL6T/6T/L0 NWILSWags CaWHY
: ZS'eL
quW|] WIW GB oaavod no qa i 69 ww! 6T0z/8T/LO LbTSPOESS ad] LL6T/61/L0 NWILSvaas dqawaw
aawoa 00700
WIW| ZAA NO LON ° 9PZT wel 61T0z/TZ/L0 LL6T/6T/L0 NWILSWags caWHw
304] 907 “WINN] apo JequINN| edAL
deq| uv jou snjze}sg edAL dsui| ss] of 1041129 ]se|1eD|/ ew - Beg yuewins0g| 20g goa eUweN ISI OWEN 3S]
€ JO | e6eg GES peyeiouss 104 6-01 6102/70/01

 

}SI7] 4a}UNODU UOS198qd - SOAL

Ayundsag puejswopy jo jusWzIed|Gg ‘*S‘N

U01}99}01g JOpPsOg puke SWIO}SND ‘Ss'n

we
SRS ON
SZ es,
iW ot
i -}
“3 x
<

<4
7S.
“SADR

 
SAIISUBS JUBWUBDJOJUZ Me] / AJUG BSfFj [elo 104

 

 

 

9¢ ‘Sps0d90y Jo JaqUINN [2}0L

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00:00
WIN} LSI aavod NO an ° BL ML] LT0%/2Z/80 LbtSPOGSS d| LL6T/6T/LO NWILSV@gS asgWwHW
ZT6T NwIaI
LSI} WIW caiwod NO I LL ML| LT0Zz/TO/60 LOzTSbOESS d| LL6T/6T/L0 NWILSVEZS CaWHY
00700
Tozs| stos aHONAISSVd O| zosttté}| saa] 8T0z/90/Pr0 €sso0gTSTo Nd] LL6T/6T/L0 NWILSVaas daWwHe
00:00
ETL] TOZS aHONaSSVd I| zosttté| Saal stoz/6o0/r0 €8B09TSTO Nd] LL6T/6T/L0 NWILSvags dsWHw
00:00
WIW|] ZAA aawod No an oO 9L9Z Ww] 8TOZ/9T/TT LbzSvo6ss ad] LL6T/6T/L0 NWILSvaas daWHW
TT:9t NWaaI
ZAK| ZAK LSanoge qa OzZT sm} 8L0z/8T/TT LezSPOESS d| LL61T/6T/L0 NWILSYaas CaWHW
00700
VWIW| LSI aquvod No an oO BL ML| 8T0Z/9Z/TT LbtSbO6SS d| LL6T/6T/LO NWILSvdas CaWHW
80:02
LSI} IW aawog No ——S I LL ML] 8TOZ/L0/2T L¥ZSb06SS ad) LL6T/6T/L0 NVILSWaas CaWHy
00700 NWaaI
WIW| Haz aawoa NO ° s9 XI] 8107/62/21 LvZSPO6SS d| LL6T/6T/L0 NVWILSVaas dsWHW
ZS? OT Nwaar
€MH'I| wi qaiwod NO GD GH =< €2T wo] 6T0z/L0/TO LbZSbOESS ad] LL6T/6T/LO NWILSWags cawHw
00700 Nwaar
VWIW]| HOG aavod NO oO BLL Ud] 6TOz/FT/TO LvZSbO6SS d| LL6T/6T/L0 NWILSWaas caWHy
Lv OT Nwaad
HOd| WIW aawow NO qa I LLL BO] 6TOz/zz/TO LbzSpoess d| LL6T/6T/LO NVILSYaas aaWHw
aawog 00-00
WIW| ZAA NO LON ° 9L9% We} 6107/60/20 LbzSbO6SS dj] LL6T/6T/LO NVILSWaas GaWwHY
8c7S0 NwaaI
ZAK] Ta Landaa Gp GED Gas I Oz9T Aa) 6TOz/ZT/z0 LvZSPO6SS d| LL6T/61T/L0 NWILSWaas CaWHY
00700
WIW| ZAK auvod NO an ° 9L9Z we| 61oz/9z/zo LvZSpoess d| LL61/6T/L0 NWILSWEES CaWHY
€S: 0 NwaaI
ZAK| ZAR Lsanowa am Gm i: OFTT sM| 610Z/TO/E0 LvZsvo6ss d| LL6T/6T/LO NWI.LSvaas CcaWHY
00:00 NWaal
Td] ZAK auwod NO oO TZ9T Aa| 6T0z/ez/e0 LUTSbOGSS d| LL6T/61/L0 NWILSWaas dqawHw
L0:ST Nwaar
ZAK| ZAK Lsandsa an qa i: OzZT SM| 610Z/6Z/€0 LUTSPO6SS a| LL6T/6T/L0 NWILSWEaS CaWHY
00700
WIW| ZAK qaawod No an oO 9L9Z we| 6102/60/b0 LvZSvo6ss a| LL6T/6T/LO NVILSVags CaWHY
907] 3907 “wWNN| 8poD 4equinN| edAL
deq) uy jeu snjejs adh , dsuj| eS} O/ s9jUeD |AaeD| «ou - aeg jyueunsog| 20g goa OuleN ISJIy OWEN }Se]
€ 40 z abed GRRE “6 pevesoues LO €€-01 6102/70/01

U0!}}99}01g JepsOg pue sWO}sNy *S'N

}SI7] 4oJUNODU UOSJ9d - SOAL
Aynvag puejeswiopP jo JUOUNIed|G “*S'N

 

 
SAIPISUBS JUQUIGDIOJUA Me™] / AUG Sf [IDO 404

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Laodssvd - Nd Nd
€L - €T eT
Laodssvd - d d

eneA
"LINI SHTING avi
WULVYO ‘“IVNOLLVNAALNI#VHOd HOd
WaNIVIW LSI
TYNOLLYNAGLNI NOSAvHd ‘OLNOAOL ZAK
OWSS¥N €ceL
Ta “STWCaaanYI Luoa TTA
INI MOUHLYaH / NOGNOT aHT
SYWYHYa ST08
IWWIN TOZSs
Ti “TINL INWIW WIW
ANWIYAZLIMS ‘HOLasnzZ HAZ
swrwava “CIaquw aun
OnjeA Sepoa

 

 

€ joe o6ed

GRRE‘ Pevesoues TGS 6-01 610z/r0/01
}SI"] 49}UNO9UZ UOSIed - SOIL w®

Ayunses puejawoy jo jusujIedsg ‘s'h © e Je
U01}99}01g Jopsog pue Sswo}sny ‘s'h “aye
BAI}ISUBS JUaWEDIOJUy Me] / AUD asp [elo 104

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

    

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

(WSd)D) Z z0:00
VWOWNWOD! AYWWIad-aad] ELTP [e) 6TO0Z/T2/S0 LOZSPOGSS €T| LL6T/6T/L0 NVILSWaas GaWHY
A TOULNOd
Laodsswd
ag LYWO.LAT $0:9T NWAuNL
ZARA] ZAA Lsandaa Ssidw DdW| PELW I 6952 we| 610Z/t7/S50 LvU7ZSPOESS d| LL6T/61T/L0 NWILSVdas aaWHy
dyvwog 00:00
WIW| WHT NO LON sidw ie} BE ww| 6102/22/50 LL6OT/6T/LO NWILSWaas dawHw
00:00
WIW|] ZAA aavwod No sidw 0 69S2 WW] 6107/0€/S0 L¥CSPO6SS d| £L6T/6T/L0 NWILSvdas aaWwHY
A IOWLNOD
Laodsswd
da. LYWoLnw 87:90 NWAaI
ZRA| ZARA LSandsa SIdw Od} P6Lw I L9OdT Id} 6t0z/2z0/90 LYcspoess d| LL6T/6T/L0 NVILSWdas dawWHwv
00:00
WIW!| ZAA aawod No SIdw 0 Cvort AM! 6T0Z/9T/90 LYCSPO6SS d| LL6T/6T/L0 NWILSWags CaWHy
A 'TIOULNOD
Laodssvd
> CELYWOLNT CP FET NWduI
ZAA| ZAA LSanosy SIdw OdW| Tée<w I 8c9OT Aud] 61T0Z/T7Z/90 LEZSPOGSS ad] LL6T/6T/L0 NVILSVWdas CawHw
(wSdD) Zz 6£:60
WOWNWD| AUNWNIYd-Fud! eL7P oO 6T0Z/L2/90 LvZSPOESS €T] LL6T/6T/L0 NWILSWaas CaWHy
£O:Lt
ZRK| WIW SWOLSND| LSandza SIav MM) oe) x 69SZ WW! 6T0Z/S0/L0 LbZSPOGSS d| £L61T/61/L0 NVILSWaas CaWHY
00700
WIN; dwwW auwod No SIidw Oo 89 ww! 6T0Z/80/L0 LvcTSbvoOESS d| LL6T/6T/L0 NWILSWaas CaWHw
cS? eT
aww] WIW SNI aevod No srIdw | ozsw I 69 ww] 6T0Z/8T/L0 LYCStOGSS d]| LL6T/61T/L0 NWILSWdas asaWHY
qaawod 00:00
WIW| ZAA NO LON sidw 0 99¢CT ww] 61T0Z/TZ/L0 LL6T/6T/LO NWILSWdas CaWHy
307) 207 ‘uwNnN| epo5 Jequnn| oedAL] -
deg) wy joy snje}S edAL dsuj| ews] on s01UeD | JeeD| «awl, - e7eq yuewinsog| 30g goa SUIEN 38114 eweN 1se7]
pe oseTes JON
djysuazpip dapua JOQUUINN JassaAQybiy apog s3ajueg OL} JoquINN JUsUINZOGg wol4 JaquUnN ad Y iS} 1 U310}S
LL6OT/6T/LO NVILLSVaas qaWwHW
apog A YvIG JO B80 adh. JL sur] Jajunosug OWEN 38114 SWE 3807
z Heys) Usees udsied:: Pie es
40}29/pu] punogno-juNoquy apes GI so}9edsuy euR yf eujWwaL @pod ays
6S°€Z 00:00 6102/70/80 LT0Z/TO/TO
@aWLL pug JayuNoOSLy SWE US sayuUNODUD a}eq URIS JayUNOIUZ
; LMDABeS si ena

 

 

 

 

P 30 | bed

 

  

 

 

 

MN 12 P5155

}sr] JOJUNODUA UOSI9d - SOSL

Aylundag puPjewoH jo juswWeda|ag "s"h

UO]}99}01q JOPJOG Pue SWIOJSND ‘S'N

Lda v2-01 6L02/L2/60

aT Nn,
Aah les
4.

SS z
Z

hs

¥

ee

Mice

08 ALi
SA ROY

 
 

SAI}ISUBS JUBWADIOJUy Me] / AJUG OSf [eIDO 404

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U0}99}01g JepiOg puke SUIO}SND "Ss"

 

}SI7] Jo}UN0DUA UOSIdd - SOAL
Aynoag puejewopy jo juowyedegq -s'h

00:00
WIW| LSI auwod No sIdv 0 BL ML} 8T072/9Z/TT LvCSbO6SS d| LL61/6T/L0 NWILSvags qawHy
80:02
LSI} WIW aawod No sIdw HN) csv) LL ML} 8T0Z/L0/72T LUZSPOGSS d| LL6T/6T/L0 NWLLSvdgs GawHy
00:00 NWAUT
WIW| HaZ aawod No slaw ° 99 XI) 8£02/62/ZT LbUZSPOGSS d| LL61/6T/L0 NVWLLSvags CawHy
LS?0T NWAUI
aHT} avr aavod No slaw WM) @escy) 6f €2T won} 6T0z/L0/TO LbZSH06GS d| LL6T/6T/LO NWILSWadas daWwHW
00:00 NWIUI
WIW| Hod aquwod NO SIdwv ° BLL yO! 6T0C/PT/TO L’ZSPOGSS d}| 4L6T/6T/L0 NWILSWaas CaWHY
LEE OT . NWVAIUI
Hod! WIW quwod NO siladw GN, vescy) 6f LLL uo! 6toz/zz/Tto LdZSHOESS d} L461T/61T/LO NWLLSvdags CaWwHy
aavog 00:00
WIW] ZAA NO LON SIdv ° 9L9Z ww] 61T0z/60/z0 LvZSvO6SS d| LL6T/6T/L0 NWLLSVdas CawHy
82:S0 NVdUL
ZAA| Tha Lsandaa sIaw WN) sey) 6 Oz9T AY] 6toz/zt/zo LdZSbOESS d| L461/6T/LO NWLLSwags dawHw
00:00
WIW) ZAA adawod NO sldw ° 9L9Z Wu] 6102/92/Z0 LbU7SBOGSS d| 4461/6T/L0 NVILSwdadas CawHw
A TOULNOD
Laodssva
da.LYWOLNY €S: 70 Nwaul
ZAA| ZAK Lsandaa slaw Ddvi precy} I OFTT SM| 6T0¢/T0/£0 LbZSPOGSS d| LL6T/6T/L0 NWILSVdas GaWwHY
00:00 Nvaul
TITd| ZAR auwod No slaw ° TZ9T Aa] 6T0Z/z2z/e0 LbZSbOGSS d| LL6T/6T/LO NWILSWaas dawHw
A TOULNOD
LYOdssvd
Ca. LYWOLNY LO:ST NWAul
ZAR| ZAK Lsgndaa sidv odv|] reLv] I O22T SM} 6102/62/E£0 L¥ZSPO6SS d| LL6T/6T/LO NWILSvaas CaWwHw
00:00 ,
WIW| ZAA auvwod NO sldw °o 9L92 “wel 6102/60/60 LOSS PO6SS d| LL61T/6T/L0 NWLLSVdas cgaWwHy
% TOMLNOD
Luodsswd
CaLYWOLAY TST NwWaul
ZRA| ZAR Lsandaa Sidv Odv| recw} I OZ2T SM] 6T0¢/2T/70 L¥ZSPO6SS d| LL61/6T/L0 NWILSVadas CaWwHw
00:00 Nwdar
TId| ZAR auvod No siaw °o LZ9Tt AY) 6T0Z/E7/F0 LvZSP06SS d}| L46T/6T/L0 NWILsvags Caw
X ‘TOULNOD
Luodsswd
CaLYWOLNY Epi OT Nwdul
ZARK| ZAK Lsgndau sldw Ddv} T6ezw}| I 9Z9T AML 6102/97/%0 LOCSPOESS d| L461T/6T/L0 NWILsvags CaWHY
(wSdo) Z 42700
WAWNWO] AUWNIUd-Fud}| ELZH| =O] - 6102/90/50 LbZSP06SS ET] LL6T/6T/L0 NWLLSvdgs dawHw
A ‘IOMLNOD
Luodsswd
CaLVWOLNY 8T:9T NWaAUL
ZAA| ZAR Lsandaa srlav Odv| PeLY) I 69SZ2 ww| 61T0Z/0T/S0 Lb2ZSR06SS d| L46T/6T/L0 NWILsvags cawHy
907/ 907 ‘WINN| epoy Jequinn| edAL
deg) wy j0u snjejg edAL dsuj| eS] O/ JajUeD | s9fP1IeD} Bull, - 97eq jueawinz0gq| 20g goa OQWeN IS4I4 OWEN JSP]
V 407 ebed EE 46 Paier2uE5 1G 2:01 610Z/Z2/60

3S_ONP:
iy ON
2.
fe) 24
see
See
eV W
 

SAI}!SUBS JUBWIADI0JUy Me" / AJUD ASN [eIDWO 404

 

 

 

 

 

 

 

 

 

 

 

LYOdSsWad - Nd Nd
€l - €T €t
Luo0dsswd - d d

 

anieA

 

 

 

 

  

 

TINI SaTIONG

 

 

WVLWO “TWNOLLWNYXINI#WHOd

  

 

Wan LWLWT

  

 

TIVNOILYNUGINI NOSuwad ‘OLNOYOL

  

 

OWSSYN

 

 

Ta ‘SIVCUaCNYI LO

 

 

'ILNI MOWHIWAH / NOCNOT

  

 

SWNWHYd

  

 

IWWIW

  

 

Td “ILNI INWIW

 

 

CNWTHSZLIMS “HOIMENZ

 

 

swewava ‘arlacw

  

 

 

 

onieA

 

 

 

 

 

 

SE ‘Spuogay JO JaquINN [e}0L

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N 00:00
WIW| LSI auwod No Slav] owen oN owen oO BL ML] L10z%/zz/8o LYZSPO6SS d| LL61/6T/L0 NVILSVaas CgWHY
W TOUWLNOD
Luodssyvd
Ca LYWOLnY ZT 6T NW4UI
LSI} WIW aawod No slaw LD daw] ozs} I LL ML] LT0z/TO/60 LYZSPO6SS d| £L6T/6T/L0 NWILSWags aaWHW
dIHS 00700
tozs| Sstos UHONESSWd|; ASIN Oo} ZOSTITS SHA} 810Z/90/%0 E8809TSTO Nd| LL6T/6T/LO NVILSwaas CaWHW
dIHs 00700
EZPL| TOZS UsONasswd| AWsrInUd I] cOsTIté SHA| 8107/60/¥%0 €8809TSTO Nd] LL6T/6T/L0 NVILSWags CaWHY
00:00
WIN! ZAA qawod NO Slaw ° 9L9% ww] 8To07z/9T/TT Lb7SPO6SS d} LL6T/6T/LO0 NWILsvags aawHw
& 'IO8LNOD
Luodsswd
Ca LYWOLAW TT:9T NWAdI
ZRA| ZRA Lsandaa Slaw Dav! pecy| I Oz2zZT SM] 8T0Z/8T/TT L¥ZSPO6SS dj LL6T/6T/L0 NVILSWags CaWHW
907| 9207 ‘wnN| epoy Jequinn| edAL,
deg) ay Joy snjejs edkL dsuj| e1s| of J01eD | 40LeD| «al - aJeEQg jueuinsog| 320g goa OWEN S44 OWEN 3Se7]
p j0€ ebed ME 6 Paiersue5 Lz ¥2-01 6L0Z/ZZ/60
KES.
SI] JBJUNODUA UOSI9d - SOSL SO.
Aylundeg puejewoy jo uoUeEd|g "s"n a |
UO01}D9JOIg JOpiog puke SwWo}JsnNyd ‘S'N ——-

“NEAT
BAIPSUAG JUBWIBDIOJU Me] / A[UD BSN [eIDO 4104

 

 

 

 

 

 

 

€ WHEL “NOSdvad “do OLNOWOL - PeLv v6LW
d¥ SHTINd dWI “Od HSWM-ddo - 7cPav TSW
IWNIWHGL N LYOdulWv “INWIW-ddo - ozsv OcSW
IWHEL TULND LYOduIvy INWIW-ddo - pesw ese
TWNIWNAL OS LYOduIW ‘INWIN-ddo - ozav Dtsv
L@b NO’Sud NOLSNEANO-WSdo - ELF ELeP

T WHaL “NOSUVEd "GO OLNOWOL - TéLv T6LW
ONnjeA sapod

 

 

 

 

 

 

 

v 30 y abed

 

SS

SI] JOJUNODUA UOSJ9dg - SORL
Ayundag puRjeWoY jo jusuUNIed|g ‘sn
U01}99}01g JOpIOg puke SWIO}SNd ‘S'f

103 v2:01 6L02/2c/60

oor

<a. INr>
5
ic
i,

saa

of 4a, “

caer

sn
 

 

 

syisodeq souvinsuy]
Wes] JO sseyuso1ag sev pounpy uelyseqas 0} smopING wWeyD

el

 

yeaH eorury “I
IPO “TISAA Sqooes-Augq Aq pouryy uelseqes 0) smoyINO

cl

 

qiTeoH BOUT “CIN IPS ‘TPA\ Sqoses-BurTIg Jo Areurung
ae

II

 

CW !peW-vonejsoye O€-ds9 JOd

Ol

 

HIPAA Sqooes-uoneysane O¢-CS9 JOC

 

CW IPA -HeyD uoneztues19

 

A awe,

II2A\ Sqooer-yrey UoKnezIUe3IE_Q

 

Yeo] VoUIY-UONBNsIsOY ploysg ong ssolg onjg

‘Oo | I~} 0

 

PIN IPIN-WoneNSIsOY Plorys anjg ssorp ontg

 

\\

IPM Sqooes-UoTeNsIsoY plays onjpg ssorg ong

 

1!

Wyeoy eorury-uonesodioouy jo saporry

 

\\

CW Ipey-Uoresodioouy Jo sopusry

 

SISINIS| NON SAA

aw FZ,

119M, Sqoser-uonesodiooy] Jo saponty

 

CaLLINGY| aauaado SSAN.LIM

 

 

 

 

 

NOILdIR9DSaAd

 

# OXY

 

[ 98eq PID VSNV
snjejg puog Ss juepuajod Surpiesoy SuLed}y-}sV'] UQIYyX_ Ss JUSUIULIDAOD

 

(WYOD) 0us101A-1D-00209-6T ON OSE) “poulyy UBHSEqag “A SayeIg pana)

 

 

“ys
 

 

 

 

 

 

 

 

 

 

 

 

yeyo Moy Sullapuney] Aouop| 6

 

powyy [V pue pouyy uelsegss usemjoq o8essouryxay] gf

 

 

 

 

 

 

 

 

 

 

 

 

é pouyy UeT}seqss JO [OAV JO SpIOIDI SOAI] LI
a
f dolIsoq pur spy] UATYSY UseMIJOq B8ESsoUT yX9 J, 91
c 1
a peunyy [VY pue spy uATysy usemjoq o8essour wp TL
peuyy uensegoes 0} spun. Jo wey MOlA] op
GQaLLINGY, daya44o SSAUNLIA NOILdIYOSAd) # UXT
z o8ed WID VSNV

snjyejg puog Ss JUepUajoq Sulpsesoy SULIwOP]-3sTT JQIYXy S JUSUTUISAOH
(aqoD) 0us10[-1-00709-6T ON SED “Pauly UeIseqayg -A So}eIg pony)

 

 
